Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202)479-3011
                                  July 20, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711
                                                                ;avF
                                                          OTRTQPCBiMtlWUppEALS
        Re: Stephen Herbert Speckman                              jnj n-**--
              v. Texas
              No. 14-8503
              (Your No. WR-81,947-01)                        4to'Aoo8te.Cferjr

Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for rehearing is denied.




                                         Sincerely,




                                         Scott S. Harris, Clerk